Candler, Justice.
The defendants in this contempt proceeding were on August 7, 1956, permanently enjoined from operating and maintaining a dog kennel on described premises in the City of Savannah, Georgia. The case was affirmed by this court on March 11, 1957. See Miller v. Coleman, 213 Ga. 125 (97 S. E. 2d 313). A subsequent motion by the defendants to amend the decree was denied, and that judgment was also affirmed by this court. See Miller v. Coleman, 213 Ga. 460 (99 S. E. 2d 905). In the case now before us for review, the petition alleges a wilful violation of the terms of the decree, and from the evidence the trial judge was fully authorized to find the defendants guilty of contempt as the judge did. Hence, the contempt finding excepted to in this writ of error is not erroneous.

Judgment affirmed.


All the Justices concur.